United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                             September 15, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-10201
                           Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                  versus

SANDRA ROBERTS,

            Defendant-Appellant.



            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 4:02-CR-00170-2-A


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Sandra Roberts appeals her sentence following her conviction

for bank fraud.      Her conviction was the result of a scheme to

defraud her employer of money by false data entry of payments

received.      She argues that the district court clearly erred in

applying a two-level increase to her sentence pursuant to U.S.

SENTENCING GUIDELINES MANUAL § 3B1.3 for abusing a position of trust.

For the following reasons, Roberts’s sentence is AFFIRMED.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     § 3B1.3 of the Sentencing Guidelines allows an increase by two

levels if “the defendant abused a position of public or private

trust, or used a special skill, in a manner that significantly

facilitated the commission or concealment of the offense . . . .”1

The commentary to § 3B1.3 notes that a position of public or

private trust involves “substantial discretionary judgment that is

ordinarily    given   considerable    deference.”2        A   district   court

judge’s    application    of   §   3B1.3    “is   a   sophisticated   factual

determination that will be affirmed unless clearly erroneous.”3

     Roberts argues that the district erred by classifying her as

occupying a position of trust.             Relying on the commentary to §

3B1.3, she claims that she is tantamount to a simple bank teller to

which § 3B1.3 does not apply.4        The district court rejected this

argument, accepting instead the probation officer’s presentence

report, to which there was no rebuttal:

     The evidence in this case established that Roberts,
     employed by Metrocall as an accounts receivable data
     entry clerk, was given special access to the company’s
     data base which enabled her to commit the offense and
     conceal it from detection. Roberts’ position gave her
     the authority to receive checks in the mail, tally the
     checks, enter the amounts into the data base, and fax the

     1
         U.S. SENTENCING GUIDELINES MANUAL § 3B1.3 (2002).
     2
         Id., cmt. 1.
     3
         United States v. Ehrlich, 902 F.2d 327, 330 (5th Cir. 1990).
     4
        U.S. SENTENCING GUIDELINES MANUAL § 3B1.3, cmt. 1 (“This
adjustment does not apply in the case of . . . an ordinary bank
teller or hotel clerk because such positions are not characterized
[as discretionary].”).

                                      2
     information to Metrocall’s main office.          Roberts’
     position enabled her to alter the totals that she
     provided to the main office.       In addition, Roberts
     credited the stolen payment to the customer’s account as
     though the payment had been received at a Metrocall lock-
     box location, thereby, making it appear that the checks
     were stolen from the lock-box location, and not
     necessarily by a Metrocall employee. Therefore, Roberts’
     position went beyond that of an average bank teller, and
     she abused a position of trust when she committed the
     offense.

     Considering our precedent, the district court did not clearly

err in applying the § 3B1.3 increase.5   Even a regular teller “may

engage in other activities in the course of her job that [involve]

aspects of trust which may be exploited to facilitate a crime.”6

Roberts did so here.    Metrocall placed Roberts in a position with

special access to the company’s data base, with the power to

receive, deposit and record substantial sums of money, and with the

authority to relay the updated account information to the company’s

headquarters.    Accordingly, the district court did not clearly err

in finding that Roberts occupied a position of trust and in

applying § 3B1.3.

            AFFIRMED.



     5
       United States v. Smith, 203 F.3d 884, 893-94 (5th Cir. 2000)
(holding that a part-time teller occupied a position of trust
because of special knowledge of operating and security procedures,
which the teller used to facilitate a robbery); United States v.
Ehrlich, 902 F.2d 327, 330-331 (5th Cir. 1990) (holding that a loan
clerk occupied a position of trust because of specialized knowledge
and access of the computer system, as well as the power to balance
large, important accounts).
     6
         Smith, 203 F.3d at 893.

                                   3